Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 1 of 6

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs

Vv. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

Nee Nee ee ee ee Ne Ne ee Ne Ne Ne

Defendants

Cover Sheet
Plaintiffs’ Proposed Order

On Their Motion For Declaratory Partial Summary Judgment and Injunction
As Partial Relief On The First Cause of Action
Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 2 of 6
UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs

Vv. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

Defendants
Plaintiffs’ Proposed Order

On Their Motion For Declaratory Partial Summary Judgment and Injunction
As Partial Relief On The First Cause of Action

Proposed Order

It is the opinion of this Court that the Defendants had, and have, a duty according to law, to issue
passports to Plaintiffs Pakosz and Lewis, and had a duty to not revoke Plaintiff Carmichael’s passport,
notwithstanding they do not identify with a SSN as an exercise of religion.

Therefore, it is ordered:

The Defendants shall have thirty days to “re-open” the Plaintiffs’ Lewis and Pakosz passport
application files and issue passports to them without fee; and to “re-open” Plaintiff Carmichael’s
passport file and void its revocation.

There shall not be any addition or extension of time allowed.

Should the Defendants’ not comply, the Court shall declare void the denial of Plaintiffs’ Lewis
and Pakosz passport renewal applications, and declare void that revocation of Plaintiff Carmichael’s
passport. The Court shall then enjoin the Defendant to issue passports to Plaintiffs Lewis and Pakosz.

This order shall serve as (30 days) notice to the Defendant to show by what cause injunction

shall not ensue.

Page 1 of 5
Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 3 of 6

The Plaintiff shall submit to the Court within sixty days of this order, any petition for further
process or further relief.

This order is final as for the purposes of Defendants’ filing an appeal, notwithstanding further
relief is available to the Plaintiffs on this First, or other, causes of action.

It is so ordered.

Page 2 of 5
Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 4 of 6

I, David Alan Carmichael, declare that I have conferred with the two other plaintiffs on this Plaintiffs’
Proposed Order On Their Motion For Declaratory Partial Summary Judgment and Injunction As
Partial Relief On The First Cause of Action. I agree with them that this is our proposed order on the

matter of the First Cause of Action.

 

labile) sai
Signed t¢ié+ ‘ib tit ‘tate!’ Date KL tec If 2
David Alan Carmichael Date /
1748 Old Buckroe Road
Hampton, Virginia 23664
(757) 850-2672
david@freedomministries.life

Page 3 of 5
Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 5 of 6

I, William Mitchell Pakosz, declare that I have conferred with the two other plaintiffs on this Plaintiffs’
Proposed Order On Their Motion For Declaratory Partial Summary Judgment and Injunction As
Partial Relief On The First Cause of Action. I agree with them that this is our proposed order on the

matter of the First Cause of Action.

 

f ae Zs.
Signed Li thiom VL -fnteet Date. {8 fap 2026
William Mitchell Pakosz
P.O. Box 25

Matteson, Illinois 60443
(708) 748-8585

Page 4 of 5
Case 1:19-cv-02316-RC Document 27-4 Filed 02/24/20 Page 6 of 6

I, Lawrence Donald Lewis, declare that I have conferred with the two other plaintiffs on this Plaintiffs’
Proposed Order On Their Motion For Declaratory Partial Summary Judgment and Injunction As
Partial Relief On The First Cause of Action. \ agree with them that this is our proposed order on the

matter of the First Cause of Action.

4)

 

“) p
Signe Furvente eur Date: 17 FED- 20.20)
awrence Donald Lewis
966 Bourbon Lane

Nordman, Idaho 83848
(208) 443-3852
larrynordlewis@povn.com

Page 5 of 5
